            Case 3:17-cv-05517-EMC Document 387 Filed 04/06/21 Page 1 of 4




 1   WHGC, P.L.C.
     Jeffrey C.P. Wang (SBN 144414)
 2   JejfreyWang@WHGCLaw.com
     Michael G. York (SBN 89945)
 3   MichaelYork@WHGCLaw.com
     Kathleen E. Alparce (SBN 230935)
 4   KathleenAlparce@WHGCLaw.com
     Jessica A. Crabbe (SBN 263668)
 5   JessicaCrabbe@WHGCLaw.com
     1301 Dove Street, Suite 1050
 6   Newport Beach, CA 92660
     Tel. (949) 833-8483; Fax: (866) 881-5007
 7
     Edwin K. Prather (SBN 190536)
 8   edwin@pratherlawoffices.com
 9
     PRATHER LAW OFFICES
     245 Fifth Street, Suite 103
10   San Francisco, California 94103
     Tel. (415) 881-7774
11
     Attorneys for Defendants and Cross-Complainants
12   XINGKE ELECTRONICS (DONGGUAN) CO., LTD.,
     formerly known as SINCO ELECTRONICS (DONGGUAN)
13   CO., LTD.; LIEW YEW SOON aka MARK LIEW;
     NG CHER YONG aka CY NG; and MUI LIANG TJOA
14

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18   SIN CO TECHNOLOGIES PTE LTD.,                CASE NO. 3:17-cv-05517-EMC
19
                          Plaintiff,              DEFENDANTS' MOTION TO SHORTEN
20                                                TIME TO CONSIDER MOTION FOR
            vs.
                                                  ADMINISTRATIVE RELIEF REGARDING
21                                                PLAINTIFF'S PREMATURE DAUBERT
     SINCO ELECTRONICS (DONGGUAN) CO.,
                                                  MOTION IN LIMINE
22   LTD.; XINGKE ELECTRONICS
     (DONGGUAN) CO., LTD.; XINGKE
23   ELECTRONICS TECHNOLOGY CO., LTD.;
     SINCOO ELECTRONICS TECHNOLOGY
24                                                Court: The Honorable Edward M. Chen
     CO., LTD.; MUI LIANG TJOA (an individual);
                                                  Courtroom: 5, 17th Floor
25   NG CHER YONG aka CY NG (an individual);
     and LIEW YEW SOON aka MARK LIEW (an
26   individual),
27
                          Defendants.
28
                                             -1-
     MOTION TO SHORTEN TIME TO CONSIDER MOTION FOR ADMINISTRATIVE RELIEF REGARDING
     PLAINTIFF'S PREMATURE DAUBERT MOTION IN LIMINE           (Case No. 3:17-cv-05517-EMC)
               Case 3:17-cv-05517-EMC Document 387 Filed 04/06/21 Page 2 of 4




 1
     AND RELATED COUNTER-CLAIMS.
 2
 3
 4          Pursuant to Civil Local Rule 6-3, Defendants move for an order shortening time to consider

 5   Defendants' Motion for Administrative Relief Regarding Plaintiffs Premature Daubert Motion in

 6   Limine.

 7                                                ARGUMENT

 8          On March 26, 2021, Plaintiff filed a Daubert motion in limine - sty led as a "motion to strike" -
     seeking to exclude Defendants' expert witnesses from testifying at trial. As set forth in Defendants'
 9
     motion for administrative relief concurrently filed herewith, Plaintiffs Daubert motion was filed in
10
     violation of the Court's Third Amended Case Management Pretrial Order for Jury Trial ("Third Amended
11
     CMO"). (See DKT. 380.)
12
            The Third Amended CMO governs the submission of motions in limine, and specifically provides
13
     that any oppositions thereto are not required to be served until September 10, 2021, which is twenty-five
14
     (25) days prior to the pretrial conference set for October 5, 2021. Plaintiff, by filing its Daubert Motion
15
     a motion to strike, is attempting - in violation of the Court's orders - to force Defendants to prematurely
16
     file their opposition to a motion in limine five months before it is due, and to improperly allow Plaintiff
17
     to exceed the page limit and submit a reply brief.
18          Defendants asked that Plaintiff withdraw its motion, but Plaintiff did not respond.              (See
19   Declaration of Kathleen E. Alparce ("Alparce Deel.") attached hereto at if 6.)
20          Because Defendants' opposition to the Daubert Motion is currently due April 9, 2021, Defendants
21   seek immediate relief through their administrative motion, requesting that the Court enter an order
22   striking or denying Plaintiffs Daubert Motion, without prejudice to Plaintiff submitting motions in
23   limine in accordance with the procedures set forth in the Third Amended CMO.
24          Good cause exists for the Court to shorten time to consider Defendants' Motion for
25   Administrative Relief Regarding Plaintiffs Premature Daubert Motion in Limine given that Defendants'
26   opposition is currently due April 9, 2021. Otherwise, Defendants will be prejudiced by being forced to
27   prematurely file their opposition to the Daubert motion in limine more than five months before required
28   to do so pursuant to the Third Amended CMO. (See Alparce Deel.       if 7.)
                                                          -2-
     MOTION TO SHORTEN TIME TO CONSIDER MOTION FOR ADMINISTRATIVE RELIEF REGARDING
     PLAINTIFF'S PREMATURE DAUBERT MOTION IN LIMINE                                   (Case No. 3:17-cv-05517-EMC)
             Case 3:17-cv-05517-EMC Document 387 Filed 04/06/21 Page 3 of 4




 1          Defendants therefore respectfully request that the Court shorten time to consider Defendants'

 2   motion for administrative relief regarding Plaintiffs premature Daubert motion in limine, and

 3   immediately consider and grant their request to strike or deny Plaintiffs Daubert motion, without

 4   prejudice to Plaintiff submitting motions in limine in accordance with the procedures set forth in the

 5   Third Amended CMO. Granting these requests will have no effect on the current case management

 6   schedule set forth in the Third Amended CMO.
 7

 8                                               Respectfully submitted,
 9   Dated: April 6, 2021                        WHGC, P.L.C.
10
                                                  By:      Is I Kathleen E. Alparce
11
                                                        Jeffrey C.P. Wang
12                                                      Michael G. York
                                                        Kathleen E. Alparce
13                                                      Jessica A. Crabbe
14                                                Attorneys for Defendants and Cross-Complainants
                                                  XINGKE ELECTRONICS (DONGGUAN) CO., LTD. ,
15                                                NG CHER YONG AKA CY NG, LIEW YEW SOON
                                                  AKA MARK LIEW, AND MUI LIANG TJOA AKA
16                                                ML TJOA
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -3-
     MOTION TO SHORTEN TIME TO CONSIDER MOTION FOR ADMINISTRATIVE RELIEF REGARDING
     PLAINTIFF'S PREMATURE DAUBERT MOTION IN LIMINE           (Case No. 3: l 7-cv-05517-EMC)
             Case 3:17-cv-05517-EMC Document 387 Filed 04/06/21 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE
 2
 3          The undersigned hereby certify that a true and correct copy of Defendants' Motion to Shorten
 4   Time to Consider Motion for Administrative Relief Regarding Plaintiffs Premature Daubert Motion in
 5   Limine, filed through the ECF System will be sent electronically to the registered participants as
 6   identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated on
 7   non-registered participants on April 6, 2021.
 8
 9         Executed on April 6, 2021, at Newport Beach, California.
10
11
                                                     Isl Martha Valenzuela
12                                                   MARTHA VALENZUELA

13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
     MOTION TO SHORTEN TIME TO CONSIDER MOTION FOR ADMINISTRATIVE RELIEF REGARDING
     PLAINTIFF'S PREMATURE DAUBERT MOTION IN LIMINE           (Case No. 3: I 7-cv-05517-EMC)
